DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 11, 13-14, 36-38, 40, 42, 45 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claims 1 and 36 recite “wherein the montmorillonite clay filler is present at up to 3% of the coating”. However, there is no support found in the present specification to recite such limitation.

Claim Objections

Claims 1 and 36 are objected to because of the following informalities:  Claims 1 and 36 recite “when the aqueous dispersion is cured as a coating on the building substrate”. This limitation is already recited in the claim and therefore it is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 11, 13, 36-38, 40, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Air Products, Ancarez TM AR555 Waterborne Epoxy – Technical Bulletin (Air Products), in view of Derbyshire et al. (US 2010/0310893) (Derbyshire) and JLC – epoxy coating drywall, tapping blueboard (JLC), taken in view of evidence by Momentive, CoatOSil* 1770 Silane (Momentive).
The Examiner has provided a machine translation of CN 102676028 A.  The citation of the prior art in this rejection refer to the machine translation. 
As to claims 1, 2, 8, 11, 13, 36-38, 40, 42 and 45, Air Products teaches that Ancarez AR 555 resin is waterborne solid epoxy resin dispersion delivered at 55% solids in water, used in two-component, ambient-cure epoxy system (Air Products, p. 1 – Description), and used in a combination with a hardener (curing agent) (i.e. reactant) (Air Products, p. 2 – Resin Characteristics; p. 3 – Formulating Guidelines: Curing Agent Selection; p. 9 to 14), 
wherein examples of the composition comprising the Ancarez AR 555 resin having EEW (i.e., epoxide equivalent weight) of 1300, Surfynol 420 (i.e., surfactant), Ti-Pure R-706 Titanium Dioxide (i.e., an additional filler), Anquamine 401 curing agent (i.e., reactant comprises an amine) (i.e., type II epoxy resin dispersion) (Air Products – p. 10),
Given that the composition comprising the Ancarez AR 555 and Anquamine 401 curing agent is a two-component, ambient-cure epoxy system (Air Products, p. 1 – Description; p. 10), and it is used in applications such anticorrosive primers, mid coats, topcoats, industrial maintenance and transportation coatings, wall, floor sealers and 
Ancarez AR 555 discloses that the coating exhibit excellent corrosion weathering and chemical resistance and does not specifically disclose thickness of the coating. Since the instant specification is silent to unexpected results, the specific thickness of the coating is not considered to confer patentability to the claims. As the corrosion weathering and chemical resistance are variable that can be modified, among others, by adjusting the thickness of the coating, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the coating to obtain the desired corrosion weathering and chemical resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
However, Air Products does not explicitly disclose (a) the two-component epoxy system further comprising a montmorillonite clay filler, and (b) a specific material for the industrial substrate and transportation, wall, floor and institutional substrate that is coated with the two- component epoxy system, as presently claimed.
With respect to the difference (a), Derbyshire discloses wood product comprising epoxy (paragraphs 0014, 0068, 0073) and filler such as montmorillonite clay in an 
It would have been obvious to one of ordinary skill in the art to use montmorillonite clay of Derbyshire in the epoxy resin of Air products to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement.
Air Products further discloses the epoxy resin has early water resistance (Air Products – p. 1 – Advantages) and the coatings using the composition exhibits excellent corrosion weathering resistance (Air Products, p. 3).  Air Products further teaches best corrosion resistance observed at 1:1 stoichiometry or with a slight excess of curing agent (Air Products, p. 4 – Stoichiometry).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the stoichiometry of the epoxy resin relative to the curing agent, in order to achieve a desirable degree of corrosion resistance, which would necessarily encompass water resistance, including the presently claimed.  
Given the two-component epoxy system of Air Products in view of Derbyshire is substantially identical to the presently claimed type II epoxy resin dispersion, it is clear that the two-component epoxy system epoxy system of Air Products in view of Derbyshire would intrinsically have a water vapor perm, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
With respect to the difference (b), Derbyshire teaches an engineered wood product, in a form of a sheet or a plurality of laminate sheets, and being able to be used as flooring and in construction, wherein the product includes wood and/or other cellulosic fibers and non-cellulosic fibers (i.e., wood paneling, a wood plank, a fiber board) (Derbyshire, Abstract; [[020]; [0023]),
wherein the engineered wood product includes a filler, such as gypsum (Derbyshire, [0063]); 
wherein one of the embodiments of the engineered wood product goes through foaming (i.e., a foam material) (Derbyshire, [0108]);
wherein a composite material can be formed that includes one or more sheets of the engineered wood product, and one or more additional layers, such as top coats, wear coats (Derbyshire, [0018]), and adhesive layer such as epoxies and water-based (Derbyshire, [0164]),
when used in flooring applications, a topcoat can be applied to improve the durability and or wearability of the material, provide UV protection, and/or provide a color to the material (Derbyshire, [0153]), and when applied to the substrate, a primer can be used to seal the engineered wood product, particularly if a hydrophobic material is used to form the material, and is likely to bleed out and cause overlying layers to delaminate (Derbyshire, [0155]).
As Derbyshire expressly teaches, the engineered wood product is more hydrophobic than traditional wood, there are manufacturing efficiencies (utilizing existing equipment with reduced waste), and the materials provide flexibility of design for multiple end-use applications, since the wood products can be formed in any desired 
Derbyshire and Air Products are analogous art as they are both drawn to an epoxy applied onto flooring substrate.
In light of the motivation of using the engineered wood product, especially in flooring, it therefore would have been obvious to one of ordinary skill in the art to use the engineered wood product of Derbyshire as a flooring substrate, where the two-component epoxy system of Air Products would be directly in contact of the engineered wood product, in order to produce a flooring that is more hydrophobic than traditional wood, that is manufacturing efficiencies, that provide flexibility of design for multiple end-use applications, that can provide strategic acoustic properties, improved hardness, and improved hydrophobicity, and thereby arrive at the claimed invention.
Alternatively, with respect to the difference (b), JLC discloses a good finish on the drywall face such as an epoxy would help prevent moisture from entering into the finish coat and drywall face paper (i.e., drywall), and make sure that the ends of the drywall (i.e., drywall) that butt into the skylight are sealed so that moisture can't enter at the edges and soak into the panel (JLC – Guest #2: Re: epoxy coating drywall, tapping blueboard).
JLC and of Air Products in view of Derbyshire are analogous art as they are both drawn to an epoxy applied onto a wall.
In light of the disclosure of JLC of applying epoxy on drywall, it therefore would have been obvious to one of ordinary skill in the art to use the two-component epoxy .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Air Products in view of Derbyshire and JLC or Derbyshire as applied to claim 13 above, and further in view of 3M, 3MTM Stain Resistant Additive SRC-220 (3M).
Regarding claim 14, while Air Products in view of in view of Derbyshire and JLC or Derbyshire teaches the limitation of claim 13 as set above, Air Products in view of in view of Derbyshire and JLC or Derbyshire does not explicitly disclose the two-component epoxy system further comprising stain resistance additive, as presently claimed.
With respect to the difference 3M teaches 3M™ Stain Resistant Additive SRC-220 is an aqueous ﬂuorinated polyurethane dispersion (PUD) that provides stain resistance and release characteristics to various coating formulations, sealer formulations and construction materials. This product is suitable for both indoor and outdoor use (3M, p. 1 – Product description), wherein the additive can be added in two parts epoxy coating (3M, p. 3 – Table 3), paints, wood sealers and polymeric products (3M, p. 3 – last paragraph).
3M and Air Products in view of Derbyshire and JLC or Derbyshire are analogous art as they are both drawn to a two parts epoxy coating compositions, a coating and a sealer.
In light of the motivation of using the stain resistance additive disclosed by 3M, it therefore would have been obvious to one of ordinary skill in the art to add the stain resistance additive of 3M in the two-component epoxy system in Air Products in view of Derbyshire and JLC or Derbyshire, in order to produce a coating or a sealer with stain resistance and release characteristics in Air Products in view of Derbyshire and JLC or Derbyshire, and thereby arrive at the claimed invention.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Air Products in view of Derbyshire and JLC or Derbyshire as applied to claim 36 above, and further in view of BASF, BASF additives at a glace (BASF) or BASF, Technical information: Efka® FA4642 (Efka). 
Regarding claim 55, while Air Products in view of Derbyshire and JLC or Derbyshire teaches the limitation of claim 36 as set above, Air Products in view of Derbyshire and JLC or Derbyshire does not explicitly disclose the two-component epoxy system further comprising a polyamide, as presently claimed.
With respect to the difference, BASF teaches a dispersant such as Efka 5244, i.e., unsaturated polyamide and acid ester salts (i.e., polyamide), which can be used in water-based coatings (BASF, p. 13), wherein the Efka 5000 series is used mainly for heavily filled system such as surfacers for industrial and maintenance coatings (BASF, p.4 – Low molecular weight dispersants).
As BASF expressly teaches, dispersants are additive that increase the stability of a suspension of powders (pigments) in a liquid medium (BASF, p. 3 – Dispersant).
BASF and Air Products in view of Derbyshire and JLC or Derbyshire are analogous art as they are drawn to a water-base coatings, and to applications such as primers and surfacers for industrial and maintenance coatings.
In light of the motivation of using the dispersant disclosed by BASF, it therefore would have been obvious to one of ordinary skill in the art to add the dispersant of BASF in the two-component epoxy system in Air Products in view of Derbyshire and JLC or Derbyshire, in order to increase the stability of a suspension of powders (pigment) in Air Products in view of Derbyshire and JLC or Derbyshire, and thereby arrive at the claimed invention.
Alternatively, Efka teaches a low-molecular weight dispersant agent such as Efka® FA 4642, which is an additive for pigment dispersion and is unsaturated polyamide and acid ester salts (i.e., polyamide) (Efka, general), wherein the Efka® FA 4642 is compatible with all solvent-free coating systems (Efka, application).
As Efka expressly teaches, the Efka® FA 4642 reduces the interfacial tension between pigments or extenders and the vehicle, which means: reduced viscosity, stabilization of the pigment dispersion, reduced pigment sedimentation and increased gloss and improved flow (Efka, general).  Efka further expressly teaches, Efka® FA 4642 is not only compatible with all solvent-free or solvent-based coating systems and but it does not affect the pot life of two-component systems (Efka, application).
Efka and Air Products in view of Derbyshire and JLC or Derbyshire are analogous art as they are drawn to a two-component and solvent-free-base coating.
In light of the motivation of using the dispersant disclosed by Efka, it therefore would have been obvious to one of ordinary skill in the art to add the dispersant of Efka .

Response to Arguments

Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
Regarding 112 first paragraph, Applicant points to paragraph 0072 and states that several examples discuss 3% Nanofil within the formulation. However, it is noted that the examples only disclose specific type of clay while the claim recites any type of montmorillonite clay. 
The 35 U.S.C. §112, second paragraph, rejection(s) of claims 1 and 36 have been withdrawn due to Applicant’s amendment.
Applicant argues that Air Product is concerned with a waterborne solid epoxy resin dispersion while Derbyshire is relied upon for wood product comprising epoxy and filler such as montmorillonite clay to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement. However, it is noted that applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular 
Applicant argues that Air Products does not expressly teach the claimed limitations. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Air Products does not disclose the entire claimed invention.  Rather, Derbyshire and JLC or Derbyshire are relied upon to teach claimed elements missing from Air Products.  
Applicant argues that one killed in the art would not look to Derbyshire to form an aqueous dispersion coating and provide an effective variable water vapor perm rating as claimed. However, it is noted that Derbyshire is used to teach montmorillonite clay to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement.
Applicant argues none of the prior art discusses a variable water vapor perm rating as claimed. It is agreed that none of the prior art specifically discloses a variable water vapor perm rating as claimed. However, given that JLC and of Air Products in view of Derbyshire discloses the same article and materials as recited in present claim, the article of JLC and of Air Products in view of Derbyshire would intrinsically possess all the features of the present claimed invention, JLC or Derbyshire is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMIR SHAH/Primary Examiner, Art Unit 1787